Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2015

                          Nos. 04-15-00493-CR & 04-15-00494-CR

                                   La Quint SULLIVAN,
                                         Appellant

                                            v.
                                         The State
                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2015CR7177 & 2015CR2233
                          Honorable Steve Hilbig, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion issued this date, the appeals are DISMISSED for
want of jurisdiction.

       It is so ORDERED on October 21, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk